WESTERFIELD, J.
Tbe facts in this case are stated in our opinion rendered October 20, 1924, when tbe case was before us under the Number 9737 of our docket. At that time we remanded the case for the purpose of allowing plaintiff “to show the expense and labor already incurred by him on account of the job at the time of his discharge and the profits he would have realized had he been permitted to complete his contract”. The judge of the trial court after hearing this evidence, reached the conclusion that plaintiff was entitled to $130.00. Our review of the court’s finding upon the record as made up convinces us that there is ho error in the judgment appealed from and it is, therefore, affirmed.
Judgment affirmed.